Citation Nr: 1518814	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for immersion foot of the right foot, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for immersion foot of the left foot, currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and S.A.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and S.A. testified before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of the hearing has been associated with the record.

The issues of entitlement to higher evaluations for PTSD and bilateral immersion foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for PTSD, evaluated as 70 percent disabling; immersion foot of the right foot, evaluated as 30 percent disabling; and immersion foot of the left foot, evaluated as 30 percent disabling.  His combined evaluation for compensation is 90 percent.

2.  The Veteran is rendered unemployable as the result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary as it pertains to this claim.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a)(2014).
The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.
 
Moore, 1 Vet. App. at 359 (citing Timmerman  at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

In this case, the Board finds that the criteria for a TDIU have been met.  As noted above, the Veteran is in receipt of service connection for PTSD, evaluated as 70 percent disabling; immersion foot of the right foot, evaluated as 30 percent disabling; and immersion foot of the left foot, evaluated as 30 percent disabling.  His combined evaluation for compensation is 90 percent.  He therefore meets the schedular criteria.

On VA psychological examination in September 2010, the Veteran's history was reviewed.  He reported re-experiencing of trauma two to three times per day, nightmares three times per month, avoidance, anger control problems several times per day, occasional irritability, exaggerated startle response of varying frequency, hyper vigilance most of the time, intrusive thoughts several times per day, guilt several times per week, constant social withdrawal or detachment, constant anxiety, constant depression, constant diminished interest in activities, constant difficulty concentrating, and obsessive-compulsive behavior.  He noted that nightmares, anger control problems, exaggerated startle response, and diminished interest were severe; flashbacks and difficulty concentrating were moderate to severe; and that irritability, hyper vigilance, guilt, social withdrawal, and depression were moderate.  The examiner noted that the Veteran had been unemployed since January 2009.  The Veteran reported that his unemployment was due to the effects of his PTSD, explaining that he could not focus.  He noted that regardless of his experience and seniority, he was often one of the first laid off due to his concentration problems.  He indicated that he had a GED and had completed three semesters of college.  He stated that he worked in construction prior to service.  He related a history of various legal problems following service, including domestic violence, possession of cocaine, and driving while intoxicated.  He reported that he was separated from his sixth wife, but that he had a good relationship with his children and grandchildren.  Following mental status examination, the diagnosis was chronic, severe PTSD.  The examiner also provided a diagnosis of dysthymia, and noted that it was caused by the PTSD.  He concluded that the Veteran's psychiatric symptoms resulted in deficiencies in most areas, noting that he had flashbacks and intrusive thoughts several times per day, horrible nightmares, sleep disturbance, and that he avoided trauma related stimuli.  He noted the Veteran's report that he experienced anger several times per day, and would get upset and throw things, curse, or get physically aggressive at work.  He also noted the Veteran's report of inability to concentrate at work because his mind wandered to Vietnam.  

On VA cold injury examination in September 2010, the history of the Veteran's foot condition was discussed.  The Veteran endorsed paresthesias, chronic pain with a persistent burning sensation or tenderness, joint stiffness, swelling, changes in skin color, skin thickening or thinning, cold feeling, numbness, and pain.  He indicated that the pain was moderate.  He stated that at rest, he experienced pain, weakness, fatigability, lack of endurance, and swelling; he stated that on standing and while walking, he experienced those symptoms as well as stiffness.  Physical examination revealed an antalgic gait with a limp.  Skin color was abnormal, with blanching and redness.  The Veteran's feet were cool to the touch, and skin texture was rough and thickened.  There was no ulceration, but there was evidence of a fungal infection of the toes on the bilateral feet.  There were no scars.  There was evidence of painful motion, weakness, and tenderness bilaterally.  There were calluses and redness, as well as vascular changes.  The examiner concluded that the effect of the disability on the Veteran's usual occupation and daily activities was that it caused limited walking and standing tolerances, and precluded running and climbing.

An additional VA psychological examination was conducted in February 2011.  The examiner recited the Veteran's history.  With regard to problems on the job, the Veteran related that over the years he had slowed down due to physical problems, but that he also had difficulty getting along with others, including supervisors.  He estimated that he had called in sick five times in two years due to depression.  He noted that he daydreamed a lot, had difficulty getting jobs done in a timely manner.  The examiner indicated that the Veteran's concentration on mental status examination was within normal limits.  He concluded that, although the Veteran clearly had struggled with PTSD symptoms over the years and these had impacted his relationships with others on his various job sites, it appeared that the  preponderance of evidence pointed to physical health problems and pain as the reason for his unemployment currently.  He stated that mental health reasons for the Veteran's unemployment were present, but were a lesser variable, and in and of themselves, insufficient in severity to label the Veteran as unemployable.  

Following a brief VA general medical examination in February 2011, the examiner concluded that the Veteran's medical conditions were stable and did not interfere with his ability to be employed.

An additional VA cold injury examination was carried out in June 2013.  The Veteran reported burning with prolonged weight bearing and foot discomfort with prolonged walking.  Neurological examination was normal and motor examination was 5/5.  The examiner concluded that the cold injury residuals did not impact the Veteran's ability to work.

A February 2015 statement by a former employer of the Veteran indicates that the Veteran was not eligible for rehire due to physical impairment with his feet.  The author noted that the restricted mobility would not allow the Veteran to perform the work as required.  

During his March 2015 hearing, the Veteran testified that after being on his feet for a few hours, they burned and he had to elevate them.  He also testified that the foot pain caused him to sometimes be unstable when he walked.  He stated that he had worked construction his entire life and that he now had difficulty walking in dirt and mud as well as on concrete due to his foot disability.  He indicated that he had lost jobs due to his lack of mobility.  He noted that he did not get along with peers or supervisors, and that he and his son fought all of the time.  

Having carefully considered the evidence of record, the Board has determined that a TDIU is warranted.  In reaching this conclusion, the Board has considered the more recent opinions by medical examiners indicating that the Veteran's psychiatric disorder and foot disability were not of a sufficient severity to impact his employment.  However, the September 2010 psychological examiner concluded that the Veteran's PTSD resulted in deficiencies in most areas, including employment.  The September 2010 cold injury examiner noted that the Veteran's foot disability resulted in limitations in walking and standing tolerance, and precluded climbing.  Moreover, a former employer has stated that the Veteran was not eligible for rehire due to his foot impairment, noting that the Veteran's restricted mobility would not allow him to perform required work.  The Veteran has described the difficulty he has at work, due to both his psychiatric symptoms and his foot disability.  His training is primarily in construction, which for the above reasons is no longer an available vocation for him.  In sum, when viewed in its entirety, the record supports a finding that the Veteran is precluded from gainful employment due to the combination of symptoms of his PTSD and bilateral immersion foot.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks higher evaluations for his PTSD and bilateral immersion foot.  In July 2012, he reported that he had been granted disability benefits from the Social Security Administration (SSA).  He submitted a June 2012 letter to him from SSA discussing his disability benefits.  Any records regarding SSA's adjudication of the Veteran's disability claim might contain information relevant to the claims currently on appeal.  Records pertaining to SSA's adjudication of the claim should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the evaluation of the Veteran's bilateral foot disability, the Board notes that he was last afforded a VA examination in June 2013.  The report of this examination seems to reflect an abbreviated physical examination, as many of the symptoms reported during the previous September 2010 examination were not discussed.  As it is not clear whether this more recent examination fully addressed the pertinent physical findings and the Veteran's symptoms, the Board concludes that an additional examination is warranted.  Specifically, the Board notes that the September 2010 examiner identified skin changes, and that the Veteran also reported skin problems associated with his bilateral immersion foot during his March 2015 hearing.  Thus, further adjudication of this issue should consider whether an additional compensable evaluation for scarring or skin changes is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be uploaded to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Upon completion of the above development, schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral immersion foot.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's bilateral immersion foot.  

The examiner should also describe any changes of the skin of the feet, to include residuals of infection or scarring.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


